WOODLEY, Presiding Judge
This is an appeal from an order entered in the county court dismissing an appeal to that court from a conviction in the corporation court of the city of Henrietta, because of certain defects in the appeal bond.
Such an appeal is authorized. Matula v. State, 72 Tex. Cr. R. 189, 161 S.W. 965; Osborne v. State, 169 Tex. Cr. Rep., 582, 336 S.W. 2d 433.
*584This court is without authority to entertain the appeal, however, because the record contains no appeal bond or recognizance on appeal from the county court to this court, as required by Art. 830 C.C.P.
The appeal is dismissed.